322 F.2d 1022
Freda OELBAUM, Plaintiff-Appellant,v.The LOVABLE COMPANY, Defendant-Appellee.
No. 32.
Docket 28196.
United States Court of Appeals Second Circuit.
Argued October 8, 1963.
Decided October 8, 1963.

Appeal from the United States District Court for the Southern District of New York; Richard H. Levet, Judge.
Herbert Prashker, New York City (Poletti, Freidin, Prashker & Harnett and Abbey L. Boklan, New York City, on the brief), for plaintiff-appellant.
Henry R. Lerner, New York City (Levisohn, Niner & Levisohn and Edwin Levisohn, New York City, on the brief), for defendant-appellee.
Before CLARK, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm District Judge Levet's judgment for defendant in open court. D.C., 211 F.Supp. 594.